Citation Nr: 0609238	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-26 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Nashville, Tennessee

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral sensorineural hearing loss.  

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back 
disability.

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat
REMAND

The veteran had active military service from September 1972 
to March 1982, from September 1984 to January 1987, and from 
September 1990 to June 1991.  

The Board of Veterans' Appeals (Board) originally denied an 
increased rating for bilateral sensorineural hearing loss in 
July 2004.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (CAVC), which in August 2005 
vacated the July 2004 decision and remanded the claim back to 
the Board.  The Board will explain below the procedural 
history of the remaining claims shown on the title page.  
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Bilateral sensorineural hearing loss

At a February 2004 Board hearing, the veteran indicated that 
his hearing had significantly worsened since his most recent 
VA examination (conducted in April 2003).  A new examination 
is necessary, after updated treatment records are sought.

Psychiatric disability, hypertension, and a low back 
disability

By an April 2005 rating decision the RO denied service 
connection for anxiety, hypertension, and low back 
disability.  In an August 2005 letter, the veteran's (then) 
representative indicated disagreement with these denials and 
therefore a statement of the case must be issued.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the Board REMANDS for the following:

1.  With any needed assistance from the 
veteran, obtain all private and VA 
medical records reflecting treatment for 
hearing loss since December 2004 (the 
last time VA outpatient treatment records 
were printed).  

2.  Schedule an examination with 
audiometric studies at the appropriate VA 
facility to determine the current 
severity of the veteran's hearing loss.

3.  Thereafter, re-adjudicate the claim 
for a rating in excess of 10 percent for 
bilateral sensorineural hearing loss.  If 
it remains denied, provide the veteran 
and his representative a supplemental 
statement of the case summarizing the 
evidence and discussing all pertinent 
legal authority.  Allow an appropriate 
period for response and return the case 
to the Board, if in order.  

4.  Provide the veteran and his 
representative with a statement of the 
case on the claims for service connection 
for a psychiatric disability, 
hypertension, and a low back disability.  
If, and only if, an adequate substantive 
appeal is timely submitted, return these 
claims to the Board for appellate 
consideration (after all applicable 
duties to notify and assist have been 
fulfilled). 

The veteran has the right to submit additional evidence and 
argument on these remanded matters, which require expeditious 
treatment.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

